DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on September 16, 2022 has been carefully considered.  Claims 3, 6, 12-15, 20, 21, 25, 27, 28, 34, and 35 are canceled.  Claims 16-19, 22-24, 26, and 29-33 are withdrawn from consideration.  Claims 1, 2, 4, 5, and 7-11 are under consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“High shear-induced exfoliation of graphite into high quality graphene by Taylor-Couette flow”, RSC Adv., 2016, 6, 12003) in view of Kang et al. (KR 10-2015-0109603 A) or Kim et al. (KR 10-2010-0112843 A).
Regarding claims 1, 2, 4, and 5, Tran et al. discloses an apparatus (i.e., a Taylor-Couette flow reactor; see FIG. 1, Experimental section, and Result and discussion section) for fluidic exfoliation of a layer material (i.e., for conducting a process of high shear-induced exfoliation of graphite into graphene by Taylor-Couette flow) comprising:
a housing of circular cross-section defined by a housing wall, wherein the housing is in a fixed position, and wherein the housing wall is cylindrical (i.e., a fixed hollow outer cylinder, with an inner diameter of 57 mm);
a solid rotor of circular cross-section having a first end and a second end and a wall positioned therebetween (i.e., a rotatable solid inner cylinder with a diameter of 52 mm) arranged concentrically within the housing (i.e., the hollow outer cylinder and the solid inner cylinder are coaxial), wherein a space between the wall of the solid rotor and the housing wall defines a chamber having a constant width not exceeding about 1 cm (and further, not exceeding about 5 mm) throughout the apparatus (i.e., an annular chamber formed by a gap having a constant width of 2.5 mm between the hollow outer cylinder and the solid inner cylinder), wherein the rotor is cylindrical, and wherein the rotor is configured to rotate at a speed of at least about 1000 rpm (i.e., the solid inner cylinder is able to rotate at a rate varying from 500 rpm to 3000 rpm, see paragraph of “Shear exfoliation of graphite using Taylor-Couette flow reactor” under the Experimental on page 12004; e.g., for a typical experiment, the rotation speed of the solid inner cylinder was 1500 rpm, see second paragraph of “Shear exfoliation by Taylor-Couette flow” under the Result and discussion on page 12004);
a fluid inlet in fluid communication with the chamber (i.e., an inherent inlet provided in fluid communication with the gap for enabling the disclosed feeding of a mixture of graphite and solvent into the gap); and
a fluid outlet in fluid communication with the chamber (i.e., an inherent outlet provided in fluid communication with the gap for enabling the disclosed resulting dispersion to be removed from the reactor for subsequent centrifuging to remove any unexfoliated graphite);
wherein the width of the chamber is such that on passage of a fluid comprising the layered material from the inlet to the outlet through the chamber, a shear rate sufficient to exfoliate the layered material may be applied to the fluid comprising the layered material in the chamber by rotation of the solid rotor (i.e., Taylor vortex flow is generated in the 2.5 mm gap when the rotation speed of the inner solid cylinder reaches a critical value, and this Taylor vortex flow produces a high local shear rate within each vortex cell along with high wall shear stress for enabling graphite exfoliation; see “Shear exfoliation by Taylor-Couette flow” under Result and Discussion).
As discussed above, Tran et al. discloses a solid rotor of circular cross-section.  Tran et al. fails to disclose a hollow rotor of circular cross-section, wherein the wall of the hollow rotor defines an inner chamber, wherein a fluid flow path is provided between the inner chamber and the (outer) chamber defined between the wall of the rotor and the housing wall, wherein the fluid inlet is in fluid communication with the inner chamber or the (outer) chamber, and wherein the fluid outlet is in fluid communication with the other of the inner chamber or the (outer) chamber. 
Kang et al. discloses an apparatus (i.e., a Taylor-Couette reactor; see FIG. 3-5 and machine translation) comprising: 
a housing of circular cross-section defined by a housing wall (i.e., a cylindrical wall 57);
a hollow rotor of circular cross-section (i.e., a rotatable inner cylinder 40) having a first end (i.e., at the end closest to a motor 20) and a second end (i.e., at the opposite open end) and a wall (i.e., a cylindrical wall 42) positioned therebetween arranged concentrically within the housing 57, wherein the wall of the hollow rotor defines an inner chamber (i.e., a second reaction passage 62), and a space between the wall 42 of the hollow rotor 40 and the housing wall 57 defines an outer chamber (i.e., a first reaction passage 61), and wherein a fluid flow path (i.e., fluid flows via a passage adjacent to the open end of the inner cylinder 40; see fluid flow arrows in FIG. 4) is provided between the inner chamber 62 and the outer chamber 61;
a fluid inlet (i.e., via a raw material input section 51) in fluid communication with the outer chamber 61; and
a fluid outlet (i.e., via a third reaction passage 63 and a discharge port 53) in fluid communication with the inner chamber 62;
wherein the outer chamber 61 has a width such that on passage of a fluid comprising raw material from the inlet 51 to the outlet 53 through the outer chamber 61, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber 61 by rotation of the hollow rotor 40 (i.e., Taylor vortex flow can be generated in the first reaction passage 61 when the inner cylinder 40 is rotated; see Taylor vortices V produced within the space 6 upon rotation of an inner cylinder 4 within a fixed outer sleeve 5 in FIG. 2; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hollow rotor for the solid rotor in the apparatus of Tran et al., wherein the wall of the hollow rotor defines an inner chamber, wherein a fluid flow path is provided between the inner chamber and the (outer) chamber, wherein the fluid inlet is in fluid communication with the (outer) chamber, and wherein the fluid outlet is in fluid communication with the inner chamber, because the hollow rotor would add an inner chamber to the apparatus to extend the length of the flow path through the apparatus, which increases the production capacity of the apparatus while still occupying the same installation space, and which improves upon conventional apparatuses with solid rotors and limited flow path lengths (see conventional Taylor-Couette reactor in FIG. 1, which comprises a solid rotor 4, a hollow outer cylinder 5, and only a limited flow path length extending from the input portion 5a to the output section 5b), as taught by Kang et al.
Alternatively, Kim et al. discloses an apparatus (i.e., a multiple Couette-Taylor vortices reaction equipment, FIG. 2-3; see machine translation) comprising: 
a housing of circular cross-section defined by a housing wall (i.e., an external fixed cylinder 11);
a hollow rotor of circular cross-section (i.e., a rotary cylinder 13) having a first end (i.e., a closed end at wall 13a) and a second end (i.e., an opposite open end) and a wall (i.e., the circumferential side wall of the cylinder 13) positioned therebetween arranged concentrically within the housing 11, wherein the wall of the hollow rotor 13 defines an inner chamber, and a space between the wall of the hollow rotor 13 and the housing wall 11 defines an outer chamber, and wherein a fluid flow path (i.e., fluid flows via a passage adjacent to the open end of the rotary cylinder 13; see fluid flow arrows in FIG. 2) is provided between the inner chamber and the outer chamber;
a fluid inlet 14a in fluid communication with the inner chamber; and
a fluid outlet 11a in fluid communication with the outer chamber;
wherein the outer chamber has a width such that on passage of a fluid comprising a raw material from the inlet 14a to the outlet 11 through the outer chamber, a high shear rate may be applied to the fluid comprising the raw material in the outer chamber by rotation of the hollow rotor 13 (i.e., Taylor vortices can be generated within the outer chamber between the outer surface of the rotary cylinder 13 and the inner surface of the external fixed cylinder 11 when the rotary cylinder 13 is rotated; Taylor vortices are further shown in FIG. 1; as recognized by one of skill in the art, Taylor vortex flow is inherently characterized by high local shear rate within each vortex cell and high wall shear stress).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a hollow rotor for the solid rotor in the apparatus of Tran et al., wherein the wall of the hollow rotor defines an inner chamber, wherein a fluid flow path is provided between the inner chamber and the (outer) chamber, wherein the fluid inlet is in fluid communication with the inner chamber, and wherein the fluid outlet is in fluid communication with the (outer) chamber, because the hollow rotor would more efficiently utilize the space within the apparatus by creating multiple chambers in which Taylor vortices may form, as taught by Kim et al. (see machine translation, e.g., at Advantageous Effects).
Regarding claim 7, Tran et al. discloses that the fluid comprising the layered material is “injected” into the gap defining the (outer) chamber (see “Shear exfoliation of graphite using Taylor-Couette flow reactor” under the Experimental section).  While Tran et al. does not specifically state “a pump” for performing the injection, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pump to drive the fluid comprising the layered material through the chambers in the modified apparatus of Tran et al. because the provision of pumps for the pressurization of fluids, to enable the injection and transport of fluids through processing equipment, would be well-known in the engineering art.
Regarding claim 8, Tran et al. discloses that the apparatus comprises a fluid reservoir (i.e., a mixing vessel having a volume capacity of 200 mL for mixing graphite and solvent; see “Shear exfoliation of graphite using Taylor-Couette flow reactor” under Experimental section) in fluid communication with the fluid inlet for holding the fluid comprising the layered material.
Regarding claim 9, Tran et al. discloses that the rotor is rotatable “at rotation rates varying from 500 rpm to 3000 rpm for a mixing time of 10 to 120 min,” (see “Shear exfoliation of graphite using Taylor-Couette flow reactor” under the Experimental section).  A motor which provides a rotational force to the rotor is therefore inherent of the apparatus of Tran et al.  Kang et al. further evidences that the provision of a motor 20 for providing a rotational force to rotate the rotor 40 was conventional (see FIG. 3).  Kim et al. also evidences that the provision of a motor 12 for providing a rotational force to rotate the rotor 13 was conventional (see FIG. 2).
Regarding claim 10, Tran et al. does not disclose a source of heat to heat the fluid comprising the layered material passing through the apparatus.
Kang et al., however, further discloses a source of heat suitable for heating the fluid comprising the raw material passing through the apparatus (i.e., a temperature-controlled space 59, able to receive hot water through input 54 and discharge spent hot water through an outlet 55; see FIG. 4 and machine translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a source of heat for heating the fluid comprising the layered material passing through the modified apparatus of Tran et al. because the source of heat would enable the temperature of the fluid comprising the layered material to be adjusted and controlled as desired for the intended process, as taught by Kang et al.
Regarding claim 11, the recitation of a specific layered material to be worked upon by the apparatus during its intended use does not impart further patentable weight to the claim.  In any event, Tran et al. further discloses that the layered material to be exfoliated using the apparatus is graphite.  Tran et al. also discloses that the high-shear generated by apparatus would be useful for the exfoliation of other layered materials, such as BN, MoS2, WS2, and MOSe2 (see the Conclusions section at page 12007).
Response to Arguments
Applicant's arguments filed on September 16, 2022 have been fully considered.
Applicant’s amendment incorporated the subject matter of dependent claim 4 into independent claim 1.  Therefore, the amendment has overcome the following rejections:
- The rejection of claims 1, 2, 5, 7, and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-1074833 B1).
- The rejection of claims 1, 2, 5, and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR 10-2015-0109603 A).
- The rejection of claims 1, 2, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2010-0112843 A).
	With respect to the rejection of claims 1, 2, 4, 5, and 7-11 under 35 U.S.C. 103 as being unpatentable over Tran et al. (“High shear-induced exfoliation of graphite into high quality graphene by Taylor-Couette flow”, RSC Adv., 2016, 6, 12003) in view of Kang et al. (KR 10-2015-0109603 A) or Kim et al. (KR 10-2010-0112843 A), Applicant (at page 7, last paragraph, to page 8, second paragraph) argues,
“Applicant respectfully submits that there would have been no motivation to combine Kim with Tran. In particular, there is no evidence to suggest the apparatus of Kim is configured to generate shear rates sufficient to exfoliate layered materials. Kim is directed to the improvement of mixing efficiency for chemical/biochemical reactions, which can be achieved without the high shear rates required for producing layered materials. Based on the disclosure of Kim, the person of ordinary skill in the art would find it unlikely that its device will generate shear rates sufficient to effectively exfoliate layered materials. or instance, Kim discloses that the fluid gap to cylinder radius ratio is “preferably greater than 0.03” and “[m]ore preferably greater than 0.05” for the fluid gap to cylinder radius ratio does not equate to dimensions that are inherently suitable for exfoliating graphene and other layered materials. In fact, Kim suggests that narrow gaps should be avoided e.g., “[w]hen the spacing between the cylinders is too narrow, deformation and deformation due to frictional heat may be caused or the capacity may be decreased.
There also would have been no motivation to combine Kang with Tran. Kang is directed to Taylor vortex flows for crystallisation processes and is without details or evidence that suggest it is configured to generate shear rates sufficient to exfoliate layered materials. The configuration is similar to that described in Kim, with the addition of temperature control on the outer stationary cylinder to improve the chemical reaction process. Based on the teachings of Kang, the person of ordinary skill in the art would not have concluded that this apparatus is suitable to generate shear rates sufficient to exfoliate layered materials, as the purpose is the improvement of mixing characteristics using Taylor vortex flows, and no details are provided on dimensions/ speeds that suggest sufficient shear rates can be generated for exfoliation of graphene or other two-dimensional materials.”
The Office respectfully disagrees.
The primary reference to Tran et al. discloses an apparatus comprising all of the structural limitations set forth in claim 1, except for a hollow rotor.  Instead, Tran et al. discloses a solid rotor (i.e., a solid inner cylinder; see Experimental and FIG. 1).
	The secondary references to Kang et al. and Kim et al. were thus merely relied upon to teach the claim limitation of a hollow rotor.
Kang et al. teaches that a hollow rotor (i.e., inner cylinder 40; see FIG. 4-5) adds an inner chamber to the apparatus to extend the length of a flow path through the apparatus, which increases the production capacity of the apparatus while still occupying the same installation space, and which improves upon conventional apparatuses with solid rotors and limited flow path lengths (see conventional Taylor-Couette reactor in FIG. 1, which comprises a solid rotor 4 within an outer cylinder 5, and which, disadvantageously, only provides a limited flow path length extending from the input portion 5a to the output section 5b).
Kim et al. also teaches that the provision of a hollow rotor (i.e., a rotary cylinder 13, see FIG. 2-3) more efficiently utilizes the space within the apparatus by creating multiple chambers in which Taylor vortices may form (see machine translation, e.g., at Advantageous Effects).
Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been sufficiently motivated to modify the solid rotor in the Taylor-Couette reactor of Tran et al. to comprise a hollow rotor, in order to achieve the above stated advantages taught by Kang et al. and Kim et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774